Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 18 have been amended.  Claim 20 is new. Claims 1, 18 are independent.    File date on 2-10-2021.   This action is in response to application amendments filed on 3-29-2022. 

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (US PGPUB No. 20170302554) in view of Menon et al. (US Patent No. 2020/005,9800).     	
 
Regarding Claims 1, 18, Chandrasekaran discloses a method for determining root-cause diagnosis of events occurring during the operation of a communication network, implemented by a processor of a programmable device and a system for determining root-cause diagnosis of events occurring during the operation of a communication network, comprising a programmable device having a processor configured to perform operations, comprising: 
a)  monitoring time signals representative of the operation of the network to detect the occurrence of an event relative to the network traffic, (Chandrasekaran ¶ 057, ll 13-15: system and method provides monitoring and controlling of NFV (virtual functions) and/or non-virtualized network elements; ¶ 005, ll 1-4: method of extracting information from real-time network packet data to analyze connectivity data (event information) for client devices in a network) for each detected event, during the duration of said event: 
c)  automatically determining an event root-cause diagnosis of the detected event, called single event diagnosis, comprising at least one element of said distributions, an element being a value taken by a network dimension having a contribution in said distributions of data, (Chandrasekaran ¶ 162, ll 1-9: root cause analysis of network incidents: network incident detected by network incident system; a pattern has been determined; root cause established by measuring a vector of "symptoms" that manifested at the same time as when the incident was occurring; these "symptoms" are specific relevant factors (elements) that explain causation of why that incident was occurring; ¶ 164, ll 1-10: vector mapped to a set of potential root causes based on values of correlations first "thresholded," and then translated utilizing a remediation database)    
d)  the single event diagnosis determination using a first set of rules of business logic configuration organized hierarchically, which are applied according to said hierarchy to select at least one element of said distributions, the selection of more than one element comprising machine learning clustering. (Chandrasekaran ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than 1 (threshold); elements manifested themselves over a percentage of captured “bad” time samples; ¶ 107, ll 19-22: manager collects high-level policies from users via a user interface and other policy engines, and user feedback to aid and improve learning algorithms; ¶ 174, ll 1-13: network incident identification and analysis system can determine a distribution of systemic root causes that affects different groupings of the overall set of affected clients, by first clustering these affected clients and mapping them to a root cause together)    

Furthermore, Chandrasekaran discloses for b) obtaining distributions of data on several dimensions of the network linked to said event, the distributions being computed during the duration of the event, and responsive to the network being a mobile telephony network and Internet Protocol (IP) addresses, subscriber operators, handset types. (Chandrasekaran ¶ 005, ll 8-11: recording connectivity event information and sending recorded connectivity event information to an analytics system for network incident and/or network congestion analysis; ¶ 003, ll 9-12: networks accessed by a myriad of devices from wired desktops to wireless devices such as laptop computers, mobile phones, and tablet PCs; ¶ 006, ll 8-13: able to communicate with internal and external hosts includes Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) traffic transmitted either to a public IP address, or to a different subnet; (multiple elements for analysis including communications utilizing a mobile phone or via protocols utilizing IP addresses); ¶ 005, ll 1-11: disclosure directed towards a method of extracting information from real-time network packet data to analyze connectivity data for client devices in a network; includes: detecting when client devices initiate a connectivity event; after detecting a connectivity event,    ...   , recording connectivity event information; sending recorded connectivity event information to an analytics system for network incident and/or network congestion analysis; (real-time analysis indicates information computed during the duration of the event))  

Chandrasekaran does not explicitly disclose for b): dimensions including a plurality of Third Generation Partnership Project (3GPP) causes, cells, Radio Access Network (RAN) controllers, Core controllers, services. 
However, Menon discloses for b): the dimensions including a plurality of Third Generation Partnership Project (3GPP) causes, cells, Radio Access Network (RAN) controllers, Core controllers, services. (Menon ¶ 056, ll 1-5: network event data collected by a trace utility integrated with a cellular network; trace concepts and requirements are explained, in the Third Generation Partnership Project (3GPP) Technical Specification; ¶ 012, ll 1-4; ll 9-12: wireless telecommunications network includes receiving performance measurement (PM) data for a plurality of nodes in wireless telecommunications network; determining whether an anomaly is present at each of the plurality of nodes based on a result of the comparison; PM data received from a Radio Access Network (RAN); ¶ 073, ll 1-4: network performance characteristics that were measured are received by a spectrum analysis server; performance data reported by a Radio Access Network (RAN); (3GPP, RAN networks); ¶ 038, ll 1-6: base stations provides service for macrocells, microcells, picocells, or femtocells; base station provides wireless communication services cells; ¶ 041, ll 1-8: facilitate distributed network communications between core elements and one or more base stations within a cellular network; backhaul portion of network includes intermediate links between a backbone of network, which is generally wire line, and sub-networks or base stations located at the periphery of network) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chandrasekaran for b): dimensions including a plurality of Third Generation Partnership Project (3GPP) causes, cells, Radio Access Network (RAN) controllers, Core controllers, services as taught by Menon. One of ordinary skill in the art would have been motivated to employ the teachings of Menon for the benefits achieved from a system that enables processing of event data utilizing #GPP, RAN type communication networks.   (Menon ¶ 056, ll 1-5; ¶ 012, ll 1-4; ll 9-12)

Regarding Claim 2, Chandrasekaran-Menon discloses the method according to claim 1, further comprising determining a root-cause diagnosis for a group of at least two distinct events, from the single event diagnosis determined for each of the events of the group of events, based on a computation of a mathematical correlation between time signals related to said events, and applying a second set of rules of business logic configuration. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 136, ll 1-29: manager computes optimized lower-level rules and topologies in order to send (policy: rules information) to network controller based on multiple factors; manager sends control policy parameters to network elements and observes network and measures effectiveness of control policy)    

Regarding Claim 3, Chandrasekaran-Menon discloses the method according to claim 1, wherein the single event diagnosis determination further comprises, for a detected event, obtaining the first set of rules of business logic configuration in association with the event, each rule defining a dimension and a test to apply to at least one element of the distributions associated to said dimension in order to select one or several elements as major contributors to the event.  (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence")    

Regarding Claim 4, Chandrasekaran-Menon discloses the method according to claim 3, wherein a rule of the first set of rules of business logic configuration further indicates, a maximum number of elements to select, a minimum absolute contribution ratio.  (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 181, ll 9-12: reference number of clients/infrastructure is fixed relevant to a particular incident at either an absolute number N or percentile P (ratio); for any incident type, a static list of "influencing factors" is defined)

Regarding Claim 5, Chandrasekaran-Menon discloses the method according to claim 4, further comprising, for at least one element of the dimension indicated in the rule, computing an absolute contribution ratio of said element, the absolute contribution ratio being equal to a percentage of occurrence of the element within the distributions linked to said event, during the event duration. (Chandrasekaran  ¶ 136, ll 1-29: manager computes optimized lower-level rules and topologies in order to send (policy: rules information) to network controller based on multiple factors; manager sends control policy parameters to network elements and observes network and measures effectiveness of control policy; ¶ 181, ll 9-12: reference number of clients/infrastructure is fixed relevant to a particular incident at either an absolute number N or percentile P (ratio); for any incident type, a static list of "influencing factors" is defined))    

Regarding Claim 6, Chandrasekaran-Menon discloses the method according to claim 4, further comprising, for selecting a group of several elements, applying a machine learning clustering on distributions of the elements of the dimension indicated in the rule, based on the absolute contribution ratio of each element to the distributions linked to said event, during the event duration, in order to obtain a group of elements having an absolute contribution ratio higher than the minimum absolute contribution ratio. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 181, ll 9-12: reference number of clients/infrastructure is fixed relevant to a particular incident at either an absolute number N or percentile P (ratio); for any incident type, a static list of "influencing factors" is defined; ¶ 107, ll 19-22: manager collects high-level policies from users via a user interface and other policy engines, and user feedback to aid and improve learning algorithms; ¶ 174, ll 1-13: network incident identification and analysis system can determine a distribution of systemic root causes that affects different groupings of the overall set of affected clients, by first clustering these affected clients and mapping them to a root cause together)    

Regarding Claim 7, Chandrasekaran-Menon discloses the method according to claim 6, wherein a rule further comprises, if the maximum number of elements to select is at least equal to two, a minimum relative contribution ratio, and wherein the machine learning clustering applies a clustering into two clusters, the method further comprising:
a)  computing a relative contribution ratio as a ratio between the absolute contribution ratios of the cluster centers; and b) comparing the relative contribution ratio to the minimum contribution ratio defined by the rule to select the cluster with a higher contribution according to the rule. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 181, ll 9-12: reference number of clients/infrastructure is fixed relevant to a particular incident at either an absolute number N or percentile P (ratio); for any incident type, a static list of "influencing factors" is defined; ¶ 107, ll 19-22: manager collects high-level policies from users via a user interface and other policy engines, and user feedback to aid and improve learning algorithms; ¶ 174, ll 1-13: network incident identification and analysis system can determine a distribution of systemic root causes that affects different groupings of the overall set of affected clients, by first clustering these affected clients and mapping them to a root cause together)    

Regarding Claim 8, Chandrasekaran-Menon discloses the method according to claim 3, wherein the first set of rules of business logic configuration is organized hierarchically in the form of a rule tree, and wherein at least some rules indicate a type of output among “cause”, “intermediate result” and “final result’, the method comprising parsing the rule tree to obtain the intermediate and/or final results, and, for each event, the single event diagnosis is computed from the intermediate and final results obtained. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 136, ll 1-29: manager computes optimized lower-level rules and topologies in order to send (policy: rules information) to network controller based on multiple factors; manager sends control policy parameters to network elements and observes network and measures effectiveness of control policy; ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than I (threshold); elements manifested themselves over a percentage of captured “bad” time samples)    

Regarding Claim 9, Chandrasekaran-Menon discloses the method according to claim 2, wherein the determining of a group root-cause diagnosis (56) for at least two distinct events comprises, for at least a pair of distinct events having a mathematical correlation score higher than a predetermined correlation threshold, applying the second set of rules of business logic configuration to determine whether the events of the pair of events match a relationship of “cause” or “equivalence” or whether the business logic correlation is “forbidden”. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 136, ll 1-29: manager computes optimized lower-level rules and topologies in order to send (policy: rules information) to network controller based on multiple factors; manager sends control policy parameters to network elements and observes network and measures effectiveness of control policy; ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than I (threshold); elements manifested themselves over a percentage of captured “bad” time samples)    

Regarding Claim 10, Chandrasekaran-Menon discloses the method according to claim 9, wherein if the events of the pair of events match a relationship of “cause” or “equivalence”, the events are grouped and a group root-cause is computed in function of the relationship and of the single event diagnosis of each event of the pair of events. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than I (threshold); elements manifested themselves over a percentage of captured “bad” time samples))    

Regarding Claim 11, Chandrasekaran-Menon discloses the method according to claim 9, wherein the second set of rules of business logic configuration defines, for a pair of events, rules on characteristics of said events, comprising dimension values in common, nature of events, network topology and single event diagnosis. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than I (threshold); elements manifested themselves over a percentage of captured “bad” time samples)    

Regarding Claim 12, Chandrasekaran-Menon discloses the method according to claim 10, comprising iteratively processing groups of events to determine a root-cause diagnosis, wherein two groups of events are merged into a larger group based on applying the second set of rules of business logic configuration on pairs of events of the two groups, a root-cause relationship being determined in function of the relationships of the pairs of events. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence")    

Regarding Claim 13, Chandrasekaran-Menon discloses the method according to claim 2, wherein the determining of a group root-cause diagnosis, for at least two distinct events comprises, for at least a pair of distinct events having a mathematical correlation score higher than a predetermined correlation threshold, grouping said events in a provisional group of events and applying the second set of rules of business logic configuration to determine subgroups of events which have a common root-cause diagnosis. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than I (threshold); elements manifested themselves over a percentage of captured “bad” time samples)    

Regarding Claim 14, Chandrasekaran-Menon discloses the method according to claim 13, wherein subgroups of events of the provisional group of events are determined based on topology relationships of network elements related to network dimensions associated to single event diagnosis of events. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence")    

Regarding Claim 15, Chandrasekaran-Menon discloses the method according to claim 14, wherein said topology relationships include topology elements selected through a computation of a contribution ratio of each node or path common to network elements found in single event diagnosis of events of said provisional group; and wherein a topology element with a contribution ratio higher than a predetermined ratio threshold is selected as root-cause diagnosis of a subgroup of events related to said topology element. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 181, ll 9-12: reference number of clients/infrastructure is fixed relevant to a particular incident at either an absolute number N or percentile P (ratio); for any incident type, a static list of "influencing factors" is defined)    

Regarding Claim 16, Chandrasekaran-Menon discloses the method according to claim 1, wherein the monitoring time signals representative of the operation of the network to detect the occurrence of an event relative to the network traffic comprises an adaptive computation an upper and a lower anomaly threshold value for at least one metric of said time signals, an event being detected if said metric value is above said upper anomaly threshold value or below said lower anomaly threshold value, the adaptive computation comprising statistical analysis to minimize a given function. (Chandrasekaran ¶ 051, ll 1-11: "network incident" defined as presence of a "pattern" over a set of computed values for one or more performance metrics over a certain time window; pattern defined as one of the following, (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount, (b) the presence of a certain sequence of metric values, (c) time-ordered stretch of certain metric values with the length of the stretch exceeding a defined threshold, and (d) presence of a cyclical sequence of metric values; (above or below a particular threshold); ¶ 158, ll 9-12: incident detected over a longer period of time T as condition of X(t) is less than some threshold q for a certain proportion of time T)    

Regarding Claim 17, Chandrasekaran-Menon discloses a non-transitory computer-readable medium comprising software instructions which, when implemented by a programmable device, implement a method for determining root-cause diagnosis of events occurring during the operation of a communication network, according to claim 1. (Chandrasekaran ¶ 005, ll 1-4: method of extracting information from real-time network packet data to analyze connectivity data (event information) for client devices in a network; ¶ 057, ll 13-15: system and method provides monitoring and controlling of NFV (virtual functions) and/or non-virtualized network elements; ¶ 005, ll 8-11: recording connectivity event information and sending recorded connectivity event information to an analytics system for network incident and/or network congestion analysis; ¶ 164, ll 1-10: vector mapped to a set of potential root causes based on values of correlations first "thresholded," and then translated utilizing a remediation database; ¶ 170, ll 1-12: root cause result identified by network incident system for example as "poor Internet performance which was caused by noise at Access Point."; root cause result was based on the factors such as (1) HTTP response time greater than A, (2) SNR less than G (threshold), and (3) AP Noise greater than I (threshold); elements manifested themselves over a percentage of captured “bad” time samples)    

Regarding Claim 19, Chandrasekaran-Menon discloses the system according to claim 18, wherein the processor is further configured for implementing a second processing phase of determining a root-cause diagnosis for a group of at least two distinct events, from the single event diagnosis determined for each of the events of the group of events, based on a computation of a mathematical correlation between time signals related to said events, and applying a second set of rules of business logic configuration. (Chandrasekaran ¶ 171, ll 1-12: group incident computation and group root cause mapping; network incident identification and analysis system includes ability to: aggregate network incidents for a group of clients/infrastructure, map network incidents to group root causes, and automatically determine and implement proper remediation; once all individual client or infrastructure network incidents are detected, all of the individual client or infrastructure network incidents that have occurred are categorized into a "group incident occurrence"; ¶ 136, ll 1-29: manager computes optimized lower-level rules and topologies in order to send (policy: rules information) to network controller based on multiple factors; manager sends control policy parameters to network elements and observes network and measures effectiveness of control policy)      

4.        Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Menon and further in view of Elewitz et al. (US PGPUB No. 20210110294).

Regarding Claim 20, Chandrasekaran-Menon discloses the system according to claim 18, wherein responsive to determining the selection of one element, selecting an element of said distributions that satisfies the rule and in response to determining the selection of more than one element, selecting more than one element using machine learning clustering. (Chandrasekaran ¶ 170, ll 7-12: the amount that a symptom deviates from the normal/good value is also taken into account when deciding its contribution to a root cause result; the set of potential root causes is aggregated and presented as the overall potential root causes for the specific incident occurrence; ¶ 107, ll 19-22: manager collects high-level policies from users via a user interface and other policy engines, and user feedback to aid and improve learning algorithms)

Chandrasekaran-Menon does not explicitly disclose a contribution ratio being a percentage of presence of an element within a distribution. 
However, Elewitz discloses wherein selecting an element of said distributions based on a contribution ratio of the element, the contribution ratio being a percentage of presence of the element within a distribution during the event duration and clustering based on the contribution ratio of the more than one element. (Elewitz ¶ 130, ll 29-46: listing of one or more key features may include an estimated contribution (e.g., quantified as a contribution percentage or contribution score) of each of the features to the risk prediction; if a given feature of the features has a contribution score or contribution percentage that exceeds a predetermined threshold, the given feature is designated as a key feature; if a ranking (e.g., a ranking based on contribution score or contribution percentage) of a given feature exceeds a predetermined ranking threshold (e.g., defining that the three features with the highest contribution scores or contribution percentages are key features), the given feature may be designated by prediction engine as a key feature) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chandrasekaran for a contribution ratio being a percentage of presence of an element within a distribution as taught by Elewitz.   One of ordinary skill in the art would have been motivated to employ the teachings of Elewitz for the benefits achieved from a system that enables selection of a feature distribution based upon a percentage of presence of a particular feature. (Elewitz ¶ 130, ll 29-46)  


Response to Arguments

5.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 3-29-2022, with respect to the rejection(s) under Chandrasekaran have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandrasekaran in view of Menon.

A.  Applicant argues on page 9 of Remarks:    ...   Chandrasekaran does not disclose a case of mobile telephony networks, where the dimensions include 3GPP causes, cells, RAN and Core controllers, handset types, services, IP addresses etc.

    The Examiner respectfully disagrees. Chandrasekaran discloses the dimensions associated with the network being a mobile telephony network and Internet Protocol (IP) addresses, subscriber operators, handset types. (Chandrasekaran ¶ 005, ll 8-11: recording connectivity event information and sending recorded connectivity event information to an analytics system for network incident and/or network congestion analysis; ¶ 003, ll 9-12: networks accessed by a myriad of devices from wired desktops to wireless devices such as laptop computers, mobile phones, and tablet PCs; ¶ 006, ll 8-13: able to communicate with internal and external hosts includes Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) traffic transmitted either to a public IP address, or to a different subnet; (multiple elements for analysis including communications utilizing a mobile phone or via protocols utilizing IP addresses); ¶ 005, ll 1-11: disclosure directed towards a method of extracting information from real-time network packet data to analyze connectivity data for client devices in a network; includes: detecting when client devices initiate a connectivity event; after detecting a connectivity event,    ...   , recording connectivity event information; sending recorded connectivity event information to an analytics system for network incident and/or network congestion analysis; (real-time analysis indicates information computed during the duration of the event))
    And, Menon discloses the dimensions associated with 3GPP, RAN controller, services.  (Menon ¶ 056, ll 1-5: network event data collected by a trace utility integrated with a cellular network; trace concepts and requirements are explained, in the Third Generation Partnership Project (3GPP) Technical Specification; ¶ 012, ll 1-4; ll 9-12: wireless telecommunications network includes receiving performance measurement (PM) data for a plurality of nodes in wireless telecommunications network; determining whether an anomaly is present at each of the plurality of nodes based on a result of the comparison; PM data received from a Radio Access Network (RAN); ¶ 073, ll 1-4: network performance characteristics that were measured are received by a spectrum analysis server; performance data reported by a Radio Access Network (RAN); (3GPP, RAN networks); ¶ 038, ll 1-6: base stations provides service for macrocells, microcells, picocells, or femtocells; base station provides wireless communication services cells; ¶ 041, ll 1-8: facilitate distributed network communications between core elements and one or more base stations within a cellular network; backhaul portion of network includes intermediate links between a backbone of network, which is generally wire line, and sub-networks or base stations located at the periphery of network) 

B.  Applicant argues on page 9 of Remarks:    ...   selecting an element of said distributions that satisfies the rule based on a contribution ratio of the element,   ...   . 

    The Examiner respectfully disagrees.   Elewitz discloses the determination of a percentage for the presence of a particular element within the distribution. (Elewitz ¶ 130, ll 29-46: listing of one or more key features may include an estimated contribution (e.g., quantified as a contribution percentage or contribution score) of each of the features to the risk prediction; if a given feature of the features has a contribution score or contribution percentage that exceeds a predetermined threshold, the given feature is designated as a key feature; if a ranking (e.g., a ranking based on contribution score or contribution percentage) of a given feature exceeds a predetermined ranking threshold (e.g., defining that the three features with the highest contribution scores or contribution percentages are key features), the given feature may be designated by prediction engine as a key feature)

C.  Applicant argues on page 9 of Remarks: Claims 1 and 18 have been amended to recite, in relevant part: ... obtaining distributions of data on several dimensions of the network linked to said event,   ...   . 

    Responses to arguments against independent claim 1 also answer arguments against independent claim 18, which has similar limitations as independent claim 1.   

D.  Applicant argues on pages 9-10 of Remarks: New Claim 20. 

    The new Claim 20 is addressed in the Office Action.    

E.  Applicant argues on page 10 of Remarks: The amendments and remarks above with respect to the independent Claims apply to the dependent claims with equal force.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                                   6-21-2022Primary Examiner, Art Unit 2452